Digitally signed by
                       Illinois Official Reports                      Reporter of Decisions
                                                                      Reason: I attest to the
                                                                      accuracy and integrity
                                                                      of this document
                              Appellate Court                         Date: 2016.11.29
                                                                      13:43:35 -06'00'




                    Craig v. Zink, 2016 IL App (4th) 150939



Appellate Court   DEBORAH CRAIG, as Administratrix for the Estate of Rebecca
Caption           Craig, Plaintiff-Appellant, v. STEVEN R. ZINK, Defendant-
                  Appellee.



District & No.    Fourth District
                  Docket No. 4-15-0939



Filed             September 27, 2016



Decision Under    Appeal from the Circuit Court of McLean County, No. 14-P-199; the
Review            Hon. Paul G. Lawrence, Judge, presiding.



Judgment          Reversed and remanded.



Counsel on        Jack C. Vieley, of Bloomington, for appellant.
Appeal
                  Robert W. Porter and Brian P. Garwood, both of Costigan & Wollrab,
                  P.C., of Bloomington, for appellee.



Panel             PRESIDING JUSTICE KNECHT delivered the judgment of the court,
                  with opinion.
                  Justices Holder White and Steigmann concurred in the judgment and
                  opinion.
                                              OPINION

¶1       On July 6, 2014, Rebecca Craig died intestate leaving one child, Deborah Craig, as her only
     living heir. In August 2014, the trial court appointed Deborah Craig as administratrix of the
     estate of Rebecca Craig (Estate). In February 2015, Steven R. Zink filed a claim against the
     Estate. In November 2015, the trial court entered a written order (1) striking with prejudice the
     Estate’s amended affirmative defenses against Zink’s claim and (2) dismissing with prejudice
     the Estate’s second amended counterclaim against Zink.
¶2       The Estate appeals, arguing the trial court erred by (1) applying the wrong legal standard to
     evaluate the sufficiency of its pleadings and (2) finding its amended affirmative defenses were
     insufficient as a matter of law and its second amended counterclaim failed to state a cause of
     action. In the alternative, the Estate asserts, even if it its pleadings contained technical
     deficiencies, the court erred by not allowing it an additional opportunity for amendment. We
     reverse and remand with directions.

¶3                                        I. BACKGROUND
¶4       In February 2015, Zink filed a claim against the Estate for the amount of $188,660.70. Zink
     alleged:
                 “The nature of the [c]laim is partly for services rendered in the amount of
             $167,400.00 to and for the benefit of the decedent by the [c]laimant while acting as the
             decedent’s personal caretaker. In addition, the [c]laimant performed maintenance and
             upkeep on the decedent’s home in the amount of $18,335.53 and made car loan
             payments on behalf of the decedent in the amount of $2,925.17.”
¶5       In March 2015, the Estate filed a (1) motion to dismiss Zink’s claim and (2) counterclaim
     against Zink. As to its motion to dismiss, the Estate asserted Zink’s claim consisted of factual
     and legal conclusions and was barred by other affirmative matter. As to its counterclaim, the
     Estate sought (1) in excess of $500,000 for domestic services decedent provided to Zink over
     the course of 14 years while Zink lived in decedent’s residence and (2) one-half of the monies
     owed for decedent’s funeral and grave marker expenses.
¶6       On April 8, 2015, Zink filed a (1) response to the Estate’s motion to dismiss and (2) motion
     to strike the Estate’s counterclaim under section 2-615 of the Code of Civil Procedure (Civil
     Code) (735 ILCS 5/2-615 (West 2014)). As to his response to the Estate’s motion to dismiss,
     Zink asserted (1) section 18-2 of the Probate Act of 1975 (Probate Act) (755 ILCS 5/18-2
     (West 2014)) did not require formal pleading in presenting a claim, (2) his written claim
     provided sufficient information to notify the Estate of the nature of the claim, and (3) the
     affirmative matters raised were not proper bases for dismissal. As to his motion to strike the
     Estate’s counterclaim, defendant asserted, under section 2-608(b) of the Civil Code (735 ILCS
     5/2-608(b) (West 2014)), the Estate’s counterclaim was improper as it was filed without an
     answer to defendant’s claim.
¶7       On April 27, 2015, the Estate filed a (1) reply to Zink’s response to its motion to dismiss
     Zink’s claim and (2) response to Zink’s motion to strike its counterclaim. As to its reply to
     Zink’s response to its motion to dismiss Zink’s claim, the Estate admitted formal pleading was
     unnecessary in presenting a claim but maintained Zink’s claim was insufficient as it failed to
     allege the dates the alleged services were rendered. As to its response to Zink’s motion to strike


                                                 -2-
       its counterclaim, the Estate asserted, under section 18-5(a) of the Probate Act (755 ILCS
       5/18-5(a) (West 2014)), it properly filed its counterclaim within 30 days of receiving Zink’s
       claim.
¶8          In May 2015, Zink filed a reply to the Estate’s response to his motion to strike the Estate’s
       counterclaim. Zink asserted, while section 18-5(a) of the Probate Act (id.) indicates the
       administrator of an estate may file a counterclaim in response to a claim within 30 days of the
       receipt of the claim, it did not indicate the administrator may prosecute a counterclaim without
       first filing an answer to the claim.
¶9          On June 12, 2015, the trial court held a hearing on (1) the Estate’s motion to dismiss Zink’s
       claim and (2) Zink’s motion to strike the Estate’s counterclaim. A transcript from the hearing
       or a bystander’s report is not included in the record on appeal. A docket entry indicates the
       court (1) denied the Estate’s motion to dismiss Zink’s claim and (2) granted Zink’s motion to
       strike the Estate’s counterclaim. The Estate was given 30 days to file an answer and an
       amended counterclaim.
¶ 10        On June 16, 2015, the Estate filed a pleading titled “Answer to Claim of [Zink],
       Affirmative Defenses, and Amended Counterclaim.” The Estate’s answer denied being
       indebted to Zink for any amount alleged in his claim. As to its affirmative defenses, the Estate
       alleged Zink’s claim was barred by (1) the statute of frauds, (2) decedent’s 2008 discharge in
       bankruptcy, (3) the facts alleged in its counterclaim, (4) the “clean hands” doctrine due to past
       financial dealing with decedent and the Estate’s administratrix, (5) any setoff of any jury
       award on its counterclaim, and (6) the reasons set forth in its previously denied motion to
       dismiss. As to its amended counterclaim, the Estate largely mirrored its original counterclaim.
¶ 11        On July 6, 2015, Zink filed motions under section 2-615 of the Civil Code (735 ILCS
       5/2-615 (West 2014)) to (1) strike the Estate’s affirmative defenses and (2) dismiss the
       Estate’s amended counterclaim. As to his motion to strike the Estate’s affirmative defenses,
       Zink asserted, citing section 2-613(d) of the Civil Code (735 ILCS 5/2-613(d) (West 2014)),
       the Estate failed to adequately plead the factual bases of its affirmative defenses. As to his
       motion to dismiss the Estate’s amended counterclaims, Zink asserted the Estate’s counterclaim
       failed to allege the necessary elements to entitle it to recovery and proffered fact-deficient,
       conclusory statements.
¶ 12        On July 31, 2015, the Estate filed responses to Zink’s motions to strike its affirmative
       defenses and dismiss its amended counterclaim. The Estate asserted it sufficiently set forth its
       affirmative defenses and amended counterclaim, as formal pleadings were not required under
       the Probate Act.
¶ 13        In August 2015, Zink filed replies to the Estate’s responses to its motions to strike the
       Estate’s affirmative defenses and dismiss the Estate’s amended counterclaim. Zink argued,
       because the Probate Act mandated the Civil Code to apply to all proceedings under the Probate
       Act unless otherwise provided (755 ILCS 5/1-6 (West 2014)), and the Probate Act was silent
       as to the nature or form of an affirmative defense or counterclaim, the Estate was required to
       plead its affirmative defenses and amended counterclaim within the strictures of the Civil
       Code.
¶ 14        On September 2, 2015, the trial court held a hearing on Zink’s motion to (1) strike the
       Estate’s affirmative defenses and (2) dismiss the Estate’s counterclaim. A transcript from the
       hearing or a bystander’s report is not included in the record on appeal. The court entered a


                                                   -3-
       written order granting Zink’s motions but allowing the Estate to replead in accordance with the
       Civil Code.
¶ 15       On September 16, 2015, the Estate filed a pleading titled “Amended Answer to Claim of
       [Zink], Amended Affirmative Defenses, and [Second] Amended Counterclaim.” In its
       amended answer, the Estate again denied any allegation it was indebted to Zink for the sum
       alleged in his claim. As to its amended affirmative defenses, the Estate elaborated on its
       previously raised affirmative defenses. As to its second amended counterclaim, the Estate
       largely mirrored its original counterclaim but divided it into two counts: “Admin[i]strator’s
       Quantum Meruit Claim against Zink” (count I) and “ZINK’s Breach of Contract to Pay
       Decedent’s Funeral Expenses” (count II). Count I alleged Zink became obligated to pay a
       reasonable sum for domestic services provided by decedent based upon a breach of an
       “implied contract” that was “formed by the respective parties” and quantum meruit. Count II
       alleged Zink breached a contract to pay one-half of decedent’s funeral bill and grave marker
       expenses “based upon his continuing relationship, friendship, and subsequent financial
       dealings, sales, and discounts with the Administrator of the decedent’s estate.”
¶ 16       In October 2015, Zink filed motions under section 2-615 of the Civil Code (735 ILCS
       5/2-615 (West 2014)) to (1) strike the Estate’s amended affirmative defenses and (2) dismiss
       the Estate’s second amended counterclaim. As to his motion to strike the Estate’s amended
       affirmative defenses, Zink again asserted, citing section 2-613(d) of the Civil Code (735 ILCS
       5/2-613(d) (West 2014)), the Estate failed to adequately plead the factual bases of its
       affirmative defenses. As to his motion to dismiss the Estate’s second amended counterclaim,
       Zink asserted the Estate failed to state a cause of action in (1) count I, as it alleged
       contradictory theories of recovery for a breach of an “implied-in-fact” contract and quantum
       meruit, and (2) count II, as it alleged conclusory statements in attempting to establish
       consideration underlying the alleged oral contract.
¶ 17       On November 9, 2015, the Estate filed responses to Zink’s motions to strike its amended
       affirmative defenses and dismiss its second amended counterclaim. The Estate argued it
       sufficiently set forth its amended affirmative defenses and second amended counterclaim, as
       the strict pleading standards contained in the Civil Code were inapplicable to probate
       proceedings.
¶ 18       On November 17, 2015, Zink filed replies to the Estate’s responses to his motions to strike
       the Estate’s amended affirmative defenses and dismiss the Estate’s second amended
       counterclaim. Zink maintained the Estate’s pleadings were insufficient under the Civil Code.
¶ 19       On November 24, 2015, the trial court held a hearing on Zink’s motion to (1) strike the
       Estate’s amended affirmative defenses and (2) dismiss the Estate’s second amended
       counterclaim. A transcript from the hearing or a bystander’s report is not included in the record
       on appeal. In a written order, the court found the Estate’s (1) amended affirmative defenses
       were insufficient as a matter of law and (2) second amended counterclaim failed to state a
       cause of action for “breach of an implied in fact contract, quantum meruit, [or] breach of an
       oral contract.” The court struck and dismissed the Estate’s respective pleadings with prejudice.
¶ 20       This appeal followed.




                                                   -4-
¶ 21                                            II. ANALYSIS
¶ 22        On appeal, the Estate argues the trial court erred by (1) applying the wrong legal standard
       to evaluate the sufficiency of its pleadings and (2) finding its amended affirmative defenses
       were insufficient as a matter of law and its second amended counterclaim failed to state a cause
       of action. In the alternative, the Estate asserts, even if it its pleadings contained technical
       deficiencies, the court erred in not allowing it an additional opportunity for amendment.
¶ 23        The Estate asserts the trial court erred in evaluating its pleadings under the strict pleading
       requirements of the Civil Code (see 735 ILCS 5/2-613, 2-608 (West 2014)) rather than the
       more relaxed pleading standards typically applied during probate proceedings. Zink maintains
       the trial court properly assessed the Estate’s pleadings under the Civil Code.
¶ 24        Whether the trial court applied the proper legal standard is a question of law, subject to
       de novo review. In re Estate of K.E.S., 347 Ill. App. 3d 452, 461, 807 N.E.2d 681, 688 (2004).
       We are presented with a question of statutory interpretation. The cardinal rule of statutory
       interpretation is to ascertain and give effect to the true intent and meaning of the legislature,
       presuming it did not intend to create absurd, inconvenient, or unjust results. Price v. Philip
       Morris, Inc., 2015 IL 117687, ¶ 30, 43 N.E.3d 53. We begin with the statutory language, which
       is the best indication of the legislature’s intent. Id.
¶ 25        Section 18-2 of the Probate Act (755 ILCS 5/18-2 (West 2014)) sets forth the pleading
       requirements for a claim against an estate: “Every claim filed must be in writing and state
       sufficient information to notify the representative of the nature of the claim or other relief
       sought.” Section 18-5(a) of the Probate Act (755 ILCS 5/18-5(a) (West 2014)) provides: “The
       representative or any other person whose rights may be affected by the allowance of a claim or
       counterclaim may file pleadings with the clerk of the court within 30 days after mailing or
       delivery of the copy of the claim. A claim or counterclaim may be filed in favor of the estate
       and against any claimant named in the claim.”
¶ 26        The Probate Act does not provide the pleading requirements for an affirmative defense to a
       claim or counterclaim against a claimant. Section 1-6 of the Probate Act (755 ILCS 5/1-6
       (West 2014)) provides: “The Civil Practice Law [(Article II of the Civil Code)] and all existing
       and future amendments and modifications thereof and the Supreme Court Rules now or
       hereafter adopted in relation to that Law shall apply to all proceedings under this Act, except as
       otherwise provided in this Act.” While the plain language of section 1-6 suggests an
       affirmative defense to a claim or counterclaim against a claimant must be pleaded within the
       strictures of the Civil Code, we must determine if such an interpretation would create an unjust
       result.
¶ 27        Under the Probate Act, the trial court’s function is to serve “as an overseer to the payment
       of claims against the estate and the distribution of the remaining assets to the beneficiaries and
       creditors.” In re Estate of Andernovics, 197 Ill. 2d 500, 509, 759 N.E.2d 501, 506-07 (2001).
       The Probate Act is intended to “facilitate early settlement of the estates of deceased persons.”
       In re Estate of Piper, 59 Ill. App. 3d 325, 327, 375 N.E.2d 477, 479 (1978). “[C]laims against
       an estate should be scrutinized with care and should not be allowed except on clear proof.”
       Andernovics, 197 Ill. 2d at 508-09, 759 N.E.2d at 506.
¶ 28        It is well established a claim against an estate is not a pleading within the meaning of the
       Civil Code, and it need not set forth a formal cause of action. Sheetz v. Morgan, 98 Ill. App. 3d
       794, 800-01, 424 N.E.2d 867, 872 (1981); see also Piper, 59 Ill. App. 3d at 327, 375 N.E.2d at
       479; Hobin v. O’Donnell, 115 Ill. App. 3d 940, 942, 451 N.E.2d 30, 32 (1983); In re Estate of

                                                    -5-
       Wagler, 217 Ill. App. 3d 526, 529, 577 N.E.2d 878, 880 (1991); 755 ILCS 5/18-2 (West 2014).
       It is also well established that proceedings in probate court for the allowance of claims are not
       governed by the technical rules which apply to a formal suit at law. See In re Estate of Weaver,
       3 Ill. App. 2d 448, 452, 122 N.E.2d 599, 601 (1954); Piper, 59 Ill. App. 3d at 327, 375 N.E.2d
       at 479; Sheetz, 98 Ill. App. 3d at 800, 424 N.E.2d at 871-72; Wagler, 217 Ill. App. 3d at 529,
       577 N.E.2d at 880. In fact, our courts have found, given “the informal, summary proceedings
       established by the legislature,” laypersons may file claims against an estate. Piper, 59 Ill. App.
       3d at 327, 375 N.E.2d at 479.
¶ 29        Zink cites In re Estate of Brauns, 330 Ill. App. 322, 324, 71 N.E.2d 364, 365 (1947), in
       support of his assertion an affirmative defense to a claim and counterclaim against a claimant
       must be pleaded within the strictures of the Civil Code. In response, the Estate asserts, while
       “[t]he Brauns decision appears to hold that the strict pleading requirements of the [Civil Code]
       apply to all proceedings under the Probate Act,” that decision “appears to be an aberration.”
       Our review of Brauns has led us to Andernovics, which neither party cites. In Andernovics, 197
       Ill. 2d at 508, 759 N.E.2d at 506, our supreme court rejected the suggestion “Brauns stands for
       the broad proposition that the sufficiency of an answer to a probate claim must be determined
       under the [Civil Practice Act (now the Civil Code)].” Rather, the court distinguished Brauns as
       being decided under a specific provision of the Civil Practice Act (Ill. Rev. Stat. 1945, ch. 110,
       ¶ 159) addressing allegations concerning the execution of a written instrument. Accordingly,
       we find Brauns to be of little persuasive value.
¶ 30        The Estate cites In re Estate of Sarron, 317 Ill. App. 3d 402, 404-05, 736 N.E.2d 133, 135
       (2000), in support of its assertion an affirmative defense to a claim and counterclaim against a
       claimant should not be held to the strict pleading standards of the Civil Code. In response, Zink
       asserts Sarron is inapposite, as it did not consider the specificity with which an affirmative
       defense or counterclaim need be pleaded. In Sarron, 317 Ill. App. 3d at 404, 736 N.E.2d at 134,
       the estate raised a statute-of-limitations defense to a claim for the first time in a posttrial
       motion. Id. The claimant, citing section 1-6 of the Probate Act (755 ILCS 5/1-6 (West 1998)),
       asserted the estate’s affirmative defense was forfeited, as the Civil Code required an
       affirmative defense to be set forth in the reply to a claim. Sarron, 317 Ill. App. 3d at 404, 736
       N.E.2d at 135. The court disagreed, finding:
                    “It has long been the law in Illinois *** that pleadings under the Probate Act are
                more relaxed in form than pleadings under the Civil Practice Law. The proceedings in a
                probate court for the presentation and allowance of claims are not governed by the
                technical rules that apply to formal suits at law. [Citation.] Because no formal
                pleadings are required in the probate court, the statute of limitations applies even
                though not specially pleaded. [Citations.]” Id.
¶ 31        We agree with Sarron, to the extent it suggests pleadings filed as part of a probate
       proceeding, including a reply to a claim raising an affirmative defense or a counterclaim,
       should be evaluated under more relaxed standards than pleadings in a formal suit at law. Where
       an individual may file a fact-deficient but legally sufficient claim against an estate, it
       necessarily follows an estate must be given a degree of latitude in replying to that claim. A
       relaxed pleading standard facilitates the early settlement of an estate while assuring a court has
       the ability to scrutinize the claim and any possible defenses or counterclaims and allow a claim
       or counterclaim only on clear proof. While the legislature did not specifically set out the
       pleading standards for a reply to a claim raising an affirmative defense or a counterclaim in a

                                                   -6-
       probate proceeding, we find the legislature, to avoid an unjust result, intended those pleadings
       to be evaluated under more relaxed standards than pleadings in a formal suit at law. At the
       same time, we note the purpose of the Probate Act, to facilitate the early settlement of an estate,
       has not been met in this case.

¶ 32                                        III. CONCLUSION
¶ 33       We reverse the trial court’s judgment evaluating the Estate’s pleadings under the Civil
       Code and remand for further proceedings consistent with this opinion. We voice no opinion on
       the merits of the Estate’s affirmative defenses or counterclaim.

¶ 34      Reversed and remanded.




                                                    -7-